Filed 8/5/22
                             CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT

 DEPARTMENT OF FAIR                                 No. H048962
 EMPLOYMENT AND HOUSING,                           (Santa Clara
                                                    Super. Ct. No. 20-CV-372366)
          Petitioner,

          v.

 THE SUPERIOR COURT OF SANTA
 CLARA COUNTY,

          Respondent,

 CISCO SYSTEMS, INC., et al.,

          Real Parties in Interest.


        When a party to a civil action asks to proceed under a fictitious name, the trial
court must determine whether that party’s privacy concerns outweigh the First
Amendment right of public access to court proceedings. In this employment
discrimination suit by the Department of Fair Employment and Housing, the Department
asked that the real party in interest—the affected employee—be referred to as John Doe,
in part because revealing his identity could jeopardize the safety of his family members in
India. The trial court denied the request, deciding that the safety of a party’s family
members outside California cannot be considered when weighing the competing interests
in privacy versus public access. We conclude evidence of potential harm to family
members anywhere is a legitimate consideration in determining whether a party should be
granted anonymity in litigation. We will issue a writ of mandate directing the trial court
to vacate its order and reconsider the issue.
                                     I. BACKGROUND
       The Department of Fair Employment and Housing, the state administrative agency
responsible for enforcing employment discrimination laws, brought this action against
Cisco Systems, Inc., for employment discrimination based on caste. The Department’s
complaint alleges an engineer employed by Cisco was treated unfavorably by two
supervisors because he is from the lowest caste (Dalit) under the traditional caste system
of India.
       The Department sued under the Fair Employment and Housing Act, which allows
it to bring a civil action on behalf of an employee affected by discrimination. (See Gov.
Code, § 12965, subd. (a)(1).) In such an action, the Department is the plaintiff and the
employee is the real party in interest. (Gov. Code, § 12965, subd. (a)(3).) The employee
was concerned about further mistreatment, even violence, against him and his family if
his lower caste status were publicly revealed. He asked that the Department not use his
name in legal filings and that his identity be protected from disclosure in court
proceedings.
       The Department moved for an order allowing the employee to proceed in the
action under a fictitious name. It supported the motion with evidence that in India
violence is regularly perpetrated against people considered to be of lower caste status,
and the employee has family members who live there and could be in danger if their caste
affiliation became known. The Department also presented evidence that publicly
revealing the caste of the employee could hinder his ability to obtain future employment
and might result in his family being socially ostracized.
       The trial court denied the motion. It acknowledged that fictitious names can be
used in judicial proceedings when identifying a party would create a risk of retaliatory
physical or mental harm. But it expressly declined to consider evidence that revealing
the employee’s caste affiliation created a risk of harm to family members in India. The
trial court stated in its written order: “While the Court has great sympathy for the plight
                                              2
of those members of the Dalit in India, research has not revealed any case authority—and
Plaintiff has not pointed to any case authority—as to whether residents of another country
or another country’s discriminatory practices is a consideration as to whether a party in
California may remain anonymous in a lawsuit alleging violation of the California FEHA
against a corporation in California.” The court found speculative whether the employee
would be denied future employment opportunities and subjected to harassment if his
identity were revealed, and decided the evidence was insufficient to allow for anonymity
on that basis.
       The Department petitioned for a writ of mandate requiring the trial court to vacate
its order and allow use of a fictitious name. We temporarily stayed the ruling and issued
an order to show cause why the requested relief should not be granted.
                                       II. DISCUSSION
       The names of all parties to a civil action must be included in the complaint. (Code
Civ. Proc., § 422.40.) That requirement extends to real parties in interest—anyone with a
substantial interest in the subject matter of the action. (Tracy Press, Inc. v. Superior
Court (2008) 164 Cal.App.4th 1290, 1296–1297.) In an employment discrimination
lawsuit brought by the Department of Fair Employment and Housing, the affected
employee is a real party in interest. (Gov. Code, § 12965, subd. (a)(3).) As a result, the
Department’s motion for the employee to proceed under a fictitious name is a request that
a party be allowed to litigate anonymously.
       Because of the inherently sensitive nature of some proceedings, statutes
specifically allow for keeping certain parties’ identities confidential. (See, for example,
Civ. Code, § 1708.85, subd. (f)(1) [plaintiff in action for nonconsensual distribution of
sexually explicit materials may proceed under pseudonym]; Code Civ. Proc., § 372.5
[allowing pseudonym for guardian ad litem litigating on behalf of a minor]; Civ. Code,
§ 3427.3 [allowing pseudonym in actions for interference with access to health care]; Cal.
Rules of Court, rule 8.401(a) [providing for anonymity in juvenile appeals].) Even in the
                                              3
absence of a statute, anonymity for parties may be granted when necessary to preserve an
important privacy interest. (Doe v. Lincoln Unified School District (2010)
188 Cal.App.4th 758, 766; see also Starbucks Corp. v. Superior Court (2008)
168 Cal.App.4th 1436, 1452, fn. 7.)
       In Doe v. Lincoln Unified School District, supra, 188 Cal.App.4th 758, the court
of appeal noted the common practice in California courts of using pseudonyms to protect
privacy, and observed federal courts have likewise permitted plaintiffs to use
pseudonyms “in special circumstances when the party’s need for anonymity outweighs
prejudice to the opposing party and the public’s interest in knowing the party’s identity.”
(Id. at pp. 766–767; quoting Does I thru XXIII v. Advanced Textile Corp. (9th Cir. 2000)
214 F.3d 1058, 1067.) But no California case has articulated the standard that applies to
determine whether a party may proceed anonymously absent specific statutory
authorization. (See Starbucks Corp. v. Superior Court, supra, 168 Cal.App.4th 1436,
1452, fn. 7 [“We do not decide the appropriate standards or mechanisms for protective
nondisclosure of identity in California, because the matter is not now before us.”].)
       In determining the appropriate standard, we first note that here the identity of the
employee seeking to proceed under a pseudonym is known to the defendant. Significant
constitutional concerns would be implicated were it otherwise. (See, e.g., Alvarado v.
Superior Court (2000) 23 Cal.4th 1121, 1132 [testimony from an anonymous witness
unknown to a criminal defendant violates right of confrontation and due process].) Since
the employee’s identity is known to the defendant, proceeding anonymously would not
similarly intrude on the defendant’s rights.
       But another important constitutional right is implicated when a party is allowed to
proceed anonymously: the right of public access to court proceedings. Among the
guarantees of the First Amendment to the United States Constitution is that court
proceedings are open and public. (Richmond Newspapers, Inc. v. Virginia (1980)
448 U.S. 555, 580.) Public access to court proceedings is essential to a functioning
                                               4
democracy. It promotes trust in the integrity of the court system, and it exposes abuses of
judicial power to public scrutiny. (NBC Subsidiary (KNBC-TV), Inc. v. Superior Court
(1999) 20 Cal.4th 1178, 1221 (KNBC).) The right of public access applies not only to
criminal cases, but also to civil proceedings like this one. (Id. at p. 1222.) And the right
to access court proceedings necessarily includes the right to know the identity of the
parties. (Id. at p. 1211 [public has a general right of access to civil proceedings; by
submitting a dispute to resolution in court, litigants should anticipate the proceedings will
be adjudicated in public].)
       KNBC involved media coverage of a civil trial between two Hollywood
celebrities. In an effort to prevent the jury from learning through the media of matters
discussed outside the jury’s presence, the trial court closed the courtroom to all spectators
– including the media – except when the jury was present. The California Supreme Court
held that closing a courtroom to the public during trial proceedings infringes on the First
Amendment right to public access. Under KNBC, because of the constitutional interest at
stake, a trial court cannot close proceedings to the public without first conducting a
hearing and expressly finding an overriding interest supporting closure; a substantial
probability the overriding interest will be prejudiced absent closure; the proposed closure
is narrowly tailored to serve the overriding interest; and no less restrictive means would
protect the overriding interest. (KNBC, supra, 20 Cal.4th 1178, 1218–1221.)
       KNBC also made clear the public’s right of access extends to documents filed in a
civil proceeding, so the same inquiry must be conducted before a court can seal any
portion of the record. (KNBC, supra, 20 Cal.4th 1178, 1217.) The Judicial Council
accordingly has adopted rules requiring that courts employ the overriding interest test
before sealing a record. (Cal. Rules of Court, rules 2.550; 2.551; 8.160; see also Mercury
Interactive Corp. v. Klein (2007) 158 Cal.App.4th 60, 68.)
       Much like closing the courtroom or sealing a court record, allowing a party to
litigate anonymously impacts the First Amendment public access right. Before a party to
                                              5
a civil action can be permitted to use a pseudonym, the trial court must conduct a hearing
and apply the overriding interest test: A party’s request for anonymity should be granted
only if the court finds that an overriding interest will likely be prejudiced without use of a
pseudonym, and that it is not feasible to protect the interest with less impact on the
constitutional right of access.1 In deciding the issue the court must bear in mind the
critical importance of the public’s right to access judicial proceedings. Outside of cases
where anonymity is expressly permitted by statute, litigating by pseudonym should occur
“only in the rarest of circumstances.” (KNBC, supra, 20 Cal.4th 1178, 1226.)
       Our review of the decision to deny a request to proceed under a pseudonym
involves a constitutional question, and we therefore use our independent judgment to
determine whether the trial court’s ruling is correct. (Krinsky v. Doe 6 (2008)
159 Cal.App.4th 1154, 1161–1162.) Although the trial court applied the correct standard
to decide the question, it erred by not considering relevant evidence likely to affect the
answer. In making its decision the court expressly considered the public’s right to access
court proceedings, and cited KNBC in its order. It considered whether an important
interest would be prejudiced if the employee were required to publicly disclose his
identity. Even without any California authority directly on point, it is clear the trial court
understood the interests it needed to balance. (See, e.g., Does I thru XXIII v. Advanced
Textile Corp., supra, 214 F.3d 1058, 1068–1073 [setting out factors courts should
consider in response to a party’s request for anonymity].)
       But in deciding whether an overriding interest justified anonymity, the trial court
expressly declined to consider the employee’s concern about safety of family members in
India. That was error. Retaliatory harm to family members—wherever they are

       1
         Procedurally, because a hearing is required, a party who wants to proceed
anonymously will file the initial complaint or petition conditionally under a pseudonym
and then move for an order granting permission to proceed that way. If the request is
granted, the initial pleading can remain. If pseudonym use is denied, the pleading must
be amended to state the party’s true name.
                                              6
located—is precisely the kind of interest that may justify allowing a party to litigate
under a pseudonym. As the trial court acknowledged, substantial risk of harm to the
employee himself would be sufficient to allow for anonymity. An identifiable risk that
family members will suffer retaliatory physical harm should be treated the same way.
Indeed, specific concerns for the safety of family members may sometimes be greater
than the concern for one’s own safety. The fact that the family members are
geographically distant does not render the concern irrelevant as a threshold matter.
       A party seeking anonymity has the burden to show that geographically distant
family members are at risk. The trial court’s task is to consider the evidence produced on
that point and assign it the appropriate weight. (See, e.g., Singh v. INS (9th Cir. 1996)
94 F.3d 1353, 1359 [In asylum proceeding, “whether discrimination, harassment, or
violence directed at a particular group on account of a protected ground is sufficiently
offensive to constitute persecution [] must be decided on a case-by-case basis.”].)
Assessing the specific risk of harm to family members in India is therefore a fact-
dependent exercise and involves factors such as the likelihood of harm to the identified
family members and how severe the harm would be. Those considerations are critical to
determining whether the risk of harm to family members is an overriding interest that
outweighs the First Amendment right of public access to court proceedings. The trial
court never made findings on those points because it deemed the issue of family member
safety irrelevant and did not consider it further. The trial court should be given the
opportunity to make the determination in the first instance. We therefore conclude the
appropriate remedy is to vacate the order denying the request to proceed under a fictitious
name and direct the trial court to reconsider the issue. When it does so, the court must
apply the overriding interest test and take into account all considerations relevant to
determining whether the public’s right of access is outweighed by the employee’s privacy
interest, including specific risk of retaliatory harm to family members outside the
jurisdiction.
                                              7
                                   III.   DISPOSITION
       The petition for writ of mandate is granted. Let a peremptory writ of mandate
issue directing respondent court to vacate its order denying petitioner’s motion to proceed
using a fictitious name and to reconsider the motion based on the views expressed in this
opinion. Costs in this original proceeding are awarded to petitioner.




                                            8
                                         ____________________________________
                                         Grover, Acting P. J.




WE CONCUR:




____________________________
Danner, J.




____________________________
Lie, J.




H048962 - Department of Fair Employment and Housing v. Superior Court
Trial Court:                           Santa Clara County Superior Court
                                       Superior Court No. 20-CV-372366


Trial Judge:                           Hon. Drew C. Takaichi


Counsel for Petitioner Department of   Janette L Wipper
Fair Employment and Housing            Melanie Lea Proctor
                                       California Department of Fair Employment

                                       Chaya M. Mandelbaum
                                       Michelle G Lee
                                       Rudy, Exelrod, Zieff & Lowe, LLP

Respondent Superior Court of the       (No appearance noted.)
State of California



Counsel for Real Party in Interest     Lynne C. Hermle
Cisco Systems, Inc.                    Joseph C. Liburt
                                       Carolina Aicon Garcia
                                       Orrick, Herrington & Sutcliffe

Counsel for Real Parties in Interest   Alexander John Hernaez
Ramana Kompella and Sundar Iyer        Andrew Stephen Esler
                                       Fox Rothschild LLP

                                       David M. Axelrad
                                       Dean Alan Bochner
                                       Horvitz & Levy LLP